Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims 1-3 and 9-18 are pending and rejected in the application.  

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 9-18 are rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter.

Here, claim 1 similarly recites a system for identifying segments of user devices communicating on a communications network, a plurality of marketing systems are accessible on the communications network, each of the plurality of marketing systems include respective use data corresponding to respective ones of the user devices for the marketing system, respectively, comprising: a behavior collector communicatively connected to the communications network, the behavior collector accesses the plurality of marketing systems and obtains the respective use data of each marketing system; a market tool communicatively connected to the behavior collector, the market tool sorts the use data to derive behavior patterns of corresponding ones of the user devices exhibited by the use data and to group the user devices exhibiting behavior patterns exceeding a threshold of the market tool; and a pattern detector communicatively connected to the market tool, the pattern detector maps behavior patterns derived from the use data for the user devices of each group of the user devices exhibiting behavior patterns exceeding the threshold. The limitations, as noted above, could be reasonably and practically performed by the human mind, but for the recitation of “a system”, “a plurality of marketing systems”, “a communications network.” 

For example, in the context of this claim, “a behavior collector communicatively connected to the communications network, the behavior collector accesses the plurality of marketing systems and obtains the respective use data of each marketing system” encompasses mentally a person while writing on paper the behavior collector accesses the plurality of marketing systems and obtains the respective use data of each marketing system. Further, “a market tool communicatively connected to the behavior collector, the market tool sorts the use data to derive behavior patterns of corresponding ones of the user devices exhibited by the use data and to group the user devices exhibiting behavior patterns exceeding a threshold of the market tool” encompasses mentally a person while writing on paper sorting the use data to derive behavior patterns of corresponding ones of the user devices exhibited by the use data and to group the user devices exhibiting behavior patterns exceeding a threshold of the market tool. In addition, “a pattern detector communicatively connected to the market tool, the pattern detector maps behavior patterns derived from the use data for the user devices of each group of the user devices exhibiting behavior patterns exceeding the threshold” encompasses mentally a person, while writing on paper, mapping behavior patterns derived from the use data for the user devices of each group of the user devices exhibiting behavior patterns exceeding the threshold. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components like a system”, “a plurality of marketing systems”, “a communications network”, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
 
This judicial exception is not integrated into a practical application. Claim 1 recites no additional limitations other than “a system”, “a plurality of marketing systems”, and “a communications network” implementing the limitations. The computer is recited at a high-level of generality (i.e., a behavior collector…etc., a market tool communicatively…etc., and a pattern detector…etc.) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

As discussed above, claim 1 recites “a system”, “a plurality of marketing systems”, and “a communications network” implementing the limitations. The computer is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of generating and executing…etc.) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply the exception using a generic computer cannot provide an inventive concept. Thus, claim 1 is not patentable eligible under 35 USC 101. 

Here, claim 9 similarly recites a method, comprising: collecting by the processor, via communicating over the communications network, from each of the plurality of marketing systems, respective use data corresponding to respective ones of the user devices for the marketing system; storing by a processor the respective use data in a database; sorting by the processor the respective use data to identify behavioral patterns common to respective groups of the user devices of the use data; storing by the processor the respective groups in the database; mapping by the processor the behavioral patterns for each of the respective groups based on the use data of the group; and assigning by the processor a sequence of message content for delivery to the user devices of each respective group, based on the mapping of the behavioral patterns for the respective group. The limitations, as noted above, could be reasonably and practically performed by the human mind, but for the recitation of “the processor”, “a plurality of marketing systems”, “a communications network.” 

For example, in the context of this claim, “collecting by the processor, via communicating over the communications network, from each of the plurality of marketing systems, respective use data corresponding to respective ones of the user devices for the marketing system” encompasses mentally a person, while writing on paper, collecting respective use data corresponding to respective ones of the user devices for the marketing system. Next, “storing by a processor the respective use data in a database” encompasses mentally a person, while writing on paper, recording the respective use data in a database. Further, “sorting by the processor the respective use data to identify behavioral patterns common to respective groups of the user devices of the use data” encompasses mentally a person, while writing on paper, sorting by the processor the respective use data to identify behavioral patterns common to respective groups of the user devices of the use data. Next, “storing by the processor the respective groups in the database” encompasses mentally a person, while writing on paper, storing the respective groups in the database. In addition, “mapping by the processor the behavioral patterns for each of the respective groups based on the use data of the group” encompasses mentally a person, while writing on paper, mapping the behavioral patterns for each of the respective groups based on the use data of the group. Next, “assigning by the processor a sequence of message content for delivery to the user devices of each respective group, based on the mapping of the behavioral patterns for the respective group” encompasses mentally a person, while writing on paper, assigning a sequence of message content for delivery to the user devices of each respective group, based on the mapping of the behavioral patterns for the respective group. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components like “the processor”, “a plurality of marketing systems”, and “a communications network”, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

This judicial exception is not integrated into a practical application. Claim 9 recites no additional limitations other than “the processor”, “a plurality of marketing systems”, and “a communications network” implementing the limitations. The computer is recited at a high-level of generality (i.e., collecting by the processor…etc., storing by a processor…etc., sorting by the processor…etc., storing by the processor…etc., mapping by the processor…etc., assigning by the processor…etc.) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

As discussed above, claim 9 recites “the processor”, “a plurality of marketing systems”, and “a communications network” implementing the limitations. The computer is recited at a high-level of generality (i.e., collecting by the processor…etc., storing by a processor…etc., sorting by the processor…etc., storing by the processor…etc., mapping by the processor…etc., assigning by the processor…etc.) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply the exception using a generic computer cannot provide an inventive concept. Thus, claim 9 is not patentable eligible under 35 USC 101. 
Here, claim 14 similarly recites a method for identifying segments of a population of user devices communicating on a communications network, the segments correspond to user devices of the population exhibiting comparable behavioral patterns detectable by the communications network, a plurality of marketing systems are accessible on the communications network, each of the plurality of marketing systems include respective use data corresponding to respective ones of the population for the marketing system, respectively, comprising: retrieving by a processor the respective use data for the population, from the plurality of marketing systems; determining by the processor if the respective use data exceeds a threshold for particular behavioral pattern of interest; for the respective use data, determining by the processor a unique identifier for each user device of the use data; grouping by the processor in a database, the respective use data in relation to the unique identifier, for each user device of the use data that exceeds the threshold; and mapping by the processor in the database, the behavioral pattern of the respective use data for each user device of the use data that exceeds the threshold. The limitations, as noted above, could be reasonably and practically performed by the human mind, but for the recitation of “a processor”, “a plurality of marketing systems”, “a communications network.” 

For example, in the context of this claim, “retrieving by a processor the respective use data for the population, from the plurality of marketing systems” encompasses mentally a person, while writing on paper, retrieving the respective use data for the population, from the plurality of marketing systems. Next, “determining by the processor if the respective use data exceeds a threshold for particular behavioral pattern of interest” encompasses mentally a person, while writing on paper, determining if the respective use data exceeds a threshold for particular behavioral pattern of interest. Further, “for the respective use data, determining by the processor a unique identifier for each user device of the use data” encompasses mentally a person, while writing on paper, determining a unique identifier for each user device of the use data. Next, “grouping by the processor in a database, the respective use data in relation to the unique identifier, for each user device of the use data that exceeds the threshold” encompasses a person mentally grouping the respective use data in relation to the unique identifier for each user device of the use data that exceeds the threshold. In addition, “mapping by the processor in the database, the behavioral pattern of the respective use data for each user device of the use data that exceeds the threshold” encompasses mentally a person, while wring on paper, mapping the behavioral pattern of the respective use data for each user device of the use data that exceeds the threshold. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components like “a processor”, “a plurality of marketing systems”, “a communications network”, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

This judicial exception is not integrated into a practical application. Claim 14 recites no additional limitations other than “a processor”, “a plurality of marketing systems”, and “a communications network” implementing the limitations. The computer is recited at a high-level of generality (i.e., retrieving by a processor…etc., determining by the processor…etc., for the respective use data…etc., grouping by the processor in a database…etc., mapping by the processor…etc.) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

As discussed above, claim 14 recites “a processor”, “a plurality of marketing systems”, and “a communications network” implementing the limitations. The computer is recited at a high-level of generality (i.e., retrieving by a processor…etc., determining by the processor…etc., for the respective use data…etc., grouping by the processor in a database…etc., mapping by the processor…etc.) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply the exception using a generic computer cannot provide an inventive concept. Thus, claim 14 is not patentable eligible under 35 USC 101. 

The limitations of dependent claims 2-3 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 1. The judicial exception is not integrated into a practical application. The claims do not recite additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. In addition, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 2-3 are not patent eligible under 35 USC 101. 

The limitations of dependent claims 10-13 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 9. The judicial exception is not integrated into a practical application. The claims do not recite additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. In addition, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 10-13 are not patent eligible under 35 USC 101. 

The limitations of dependent claims 15-18 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claim 14. The judicial exception is not integrated into a practical application. The claims do not recite additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. In addition, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 15-18 are not patent eligible under 35 USC 101. 

Claim Rejections – 35 USC § 112
Claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation "collecting by the processor, via communicating over the communications network, from each of the plurality of marketing systems, respective use data corresponding to respective ones of the user devices for the marketing system" in claim 9.  There is insufficient antecedent basis for this limitation in the claim. 

Claims 10-13 depends from rejected claim 9 respectively, comprise the same deficiencies as claim 9 directly or indirectly by dependence, and are therefore rejected on the same basis because none of the dependents add anything to otherwise overcome the rejection. 




Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Inbar et al. U.S. Patent Publication (2009/0070129; hereinafter: Inbar) in view of Wilson et al. Patent Publication (2008/0275764; hereinafter: Wilson) 

Claim 1
As to claim 1, Inbar discloses a system for identifying segments of user devices communicating on a communications network, a plurality of marketing systems are accessible on the communications network, each of the plurality of marketing systems include respective use data corresponding to respective ones of the user devices for the marketing system, respectively, comprising: 
a behavior collector communicatively connected to the communications network, the behavior collector accesses the plurality of marketing systems and obtains the respective use data of each marketing system (figure 3, paragraph[0108]-paragraph[0109], the reference describes a data mining module (i.e., behavior collector) collecting user response data (i.e., respective use data) from response collector servers (i.e., marketing systems).); 
a market tool communicatively connected to the behavior collector, the market tool sorts the use data to derive behavior patterns of corresponding ones of the user devices exhibited by the use data (paragraph[0128]-paragraph[0130], the reference describes targeting pool (i.e., marketing) classifying (i.e., sorting) each user data into groups (e.g., paragraph[0128]).) 

Inbar does not appear to explicitly disclose and to group the user devices exhibiting behavior patterns exceeding a threshold of the market tool; and 
a pattern detector communicatively connected to the market tool, the pattern detector maps behavior patterns derived from the use data for the user devices of each group of the user devices exhibiting behavior patterns exceeding the threshold.

However, Wilson discloses and to group the user devices exhibiting behavior patterns exceeding a threshold of the market tool(paragraph[0113]-paragraph[0116], the references describes using a targeting engine (i.e., market tool) (e.g., paragraph[0115]) to group devices based on exceeding a percentage threshold.); and 
a pattern detector communicatively connected to the market tool, the pattern detector maps behavior patterns derived from the use data for the user devices of each group of the user devices exhibiting behavior patterns exceeding the threshold(paragraph[0116]-paragraph[0136], the reference describes a content schedule module (i.e., pattern detector) to map the target group usage behavior to content.). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Inbar with the teachings of Wilson to target group devices and deliver content based on user data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Inbar with the teachings of Wilson to provide an effective model by which mobile communications devices may become a new medium to reach consumers (Wilson: paragraph[0009]).

Claim 2 
As to claim 2, the combination of Inbar and Wilson discloses all the elements in claim 1, as noted above, and Wilson further disclose a database communicatively connected to the behavior collector and the market tool, for storing use data collected from the plurality of marketing systems and for grouping the user devices exhibiting behavior patterns exceeding the threshold of the market tool (paragraph[0112]-paragraph[0113], the reference describes storing the data in a database.).

Claim 3
As to claim 3, the combination of Inbar and Wilson discloses all the elements in claim 2, as noted above, and Wilson further disclose a model content sequencer communicatively connected to the database, for assigning content for sequential delivery according to grouping of the user devices (paragraph[0116]-paragraph[0136], the reference describes a content schedule module (i.e., pattern detector) to map the target group usage behavior to content. The content schedule is used make assignment content to send to the targeted at in a sequence of time (e.g., paragraph[0136]).); and
 a media optimizer communicatively connected to the model content sequencer, for determining a preferential communications mode for delivery of the content assigned for sequential delivery per grouping of the user devices (paragraph[0116]-paragraph[0137], the reference describes a content schedule module (i.e., pattern detector) to map the target group usage behavior to content. The content schedule is used make assignment content to send to the targeted at in a sequence of time (e.g., paragraph[0136]). The reference describes using an optimizer used by the content schedule module (e.g., paragraph[0137]).).

Claim 9
As to claim 9, Inbar disclose a method, comprising: collecting by the processor, via communicating over the communications network, from each of the plurality of marketing systems, respective use data corresponding to respective ones of the user devices for the marketing system(figure 3, paragraph[0108]-paragraph[0109], the reference describes a computer that has a data mining module (i.e., behavior collector) that collects user response data (i.e., respective use data) from response collector servers (i.e., marketing systems).); 

storing by a processor the respective use data in a database(paragraph[0128]-paragraph[0130], the reference describes targeting pool (i.e., marketing) classifying (i.e., sorting) each user data into groups (e.g., paragraph[0128]).); 

Inbar does not appear to explicitly disclose sorting by the processor the respective use data to identify behavioral patterns common to respective groups of the user devices of the use data; 
storing by the processor the respective groups in the database; 
mapping by the processor the behavioral patterns for each of the respective groups based on the use data of the group; and 
assigning by the processor a sequence of message content for delivery to the user devices of each respective group, based on the mapping of the behavioral patterns for the respective group.

However, Wilson discloses sorting by the processor the respective use data to identify behavioral patterns common to respective groups of the user devices of the use data(paragraph[0113]-paragraph[0116], the references describes using a targeting engine (i.e., market tool) (e.g., paragraph[0115]) to group devices based on exceeding a percentage threshold.); 
storing by the processor the respective groups in the database(paragraph[0113]-paragraph[0116], the references describes using a targeting engine (i.e., market tool) (e.g., paragraph[0115]) to group devices based on exceeding a percentage threshold.); 
mapping by the processor the behavioral patterns for each of the respective groups based on the use data of the group (paragraph[0116]-paragraph[0136], the reference describes a content schedule module (i.e., pattern detector) to map the target group usage behavior to content.); and 
assigning by the processor a sequence of message content for delivery to the user devices of each respective group, based on the mapping of the behavioral patterns for the respective group (paragraph[0116]-paragraph[0136], the reference describes a content schedule module (i.e., pattern detector) to map the target group usage behavior to content. The content schedule is used make assignment content to send to the targeted at in a sequence of time (e.g., paragraph[0136]).), based on the mapping of the behavioral patterns for the respective group(paragraph[0116]-paragraph[0136], the reference describes a content schedule module (i.e., pattern detector) to map the target group usage behavior to content.). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Inbar with the teachings of Wilson to target group devices and deliver content based on user data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Inbar with the teachings of Wilson to provide an effective model by which mobile communications devices may become a new medium to reach consumers (Wilson: paragraph[0009]).

Claims 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Inbar et al. U.S. Patent Publication (2009/0070129; hereinafter: Inbar) in view of Wilson et al. Patent Publication (2008/0275764; hereinafter: Wilson) and further in view Grossman U.S. Patent Publication (2009/0164310; hereinafter: Grossman)


Claim 10
As to claim 10, the combination of Inbar and Wilson discloses all the elements in claim 9, as noted above, and Wilson further disclose uniquely identifying by the processor each respective user device of each respective group(paragraph[0113]-paragraph[0116], the references describes using a targeting engine (i.e., market tool) (e.g., paragraph[0115]) to group devices based on exceeding a percentage threshold.); 
tracking by the processor status of sequence of message content delivered to each user device(paragraph[0158], the reference describes tracking the status of the content.); 

Wilson does not appear to explicitly disclose 
storing by the processor a respective unique identifier in the database for each user device, relative to the group of the user device; 
storing by the processor in the database, relative to each respective unique identifier, status of sequence tracked.

However, Grossman discloses storing by the processor a respective unique identifier in the database for each user device, relative to the group of the user device(paragraph[0103]-paragraph[0104], the system stores communication device information relative to a plurality of communications devices.); 
storing by the processor in the database, relative to each respective unique identifier, status of sequence tracked(paragraph[0103]-paragraph[0104], the reference describes storing communication device information (e.g., paragraph[0103]). The reference describes tracking the status of the content (e.g., paragraph[0106]-paragraph[0109])). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Inbar with the teachings of Wilson and Grossman to store devices and content information which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Inbar with the teachings of Wilson and Grossman to provide an effective model by which mobile communications devices may become a new medium to reach consumers (Grossman: paragraph[0009]).
.
Claim 11 
As to claim 11, the combination of Inbar, Wilson, and Grossman discloses all the elements in claim 10, as noted above, and Wilson further disclose modelling by a media processor sequence of message content based on behavioral patterns of each respective group(paragraph[0116]-paragraph[0136], the reference describes a content schedule module (i.e., pattern detector) to map the target group usage behavior to content. The content schedule is used make assignment content to send to the targeted at in a sequence of time (e.g., paragraph[0136]).); 

Grossman further disclose
storing by the media processor in a media memory each sequence of message content relative to the respective unique identifier for the user devices of the respective group (paragraph[0103]-paragraph[0104], the reference describes storing communication device information (e.g., paragraph[0103]). The reference describes tracking the status of the content (e.g., paragraph[0106]-paragraph[0109])).

Claim 12 
As to claim 12, the combination of Inbar, Wilson, and Grossman discloses all the elements in claim 11, as noted above, and Wilson further disclose determining by the media processor a respective preferred communication link of the communication network for delivery of message content to respective user devices of the respective group (figure 13, paragraph[0106])).

Claim 13
As to claim 13, the combination of Inbar, Wilson, and Grossman discloses all the elements in claim 12, as noted above, and Wilson further disclose wherein the media processor is the processor and the media memory is the memory (figure 4, paragraph[0044] and paragraph[0048], the reference describes media memory for content.).

Claim 14
As to claim 14, Inbar discloses a method for identifying segments of a population of user devices communicating on a communications network, the segments correspond to user devices of the population exhibiting comparable behavioral patterns detectable by the communications network, a plurality of marketing systems are accessible on the communications network, each of the plurality of marketing systems include respective use data corresponding to respective ones of the population for the marketing system, respectively, comprising: 
retrieving by a processor the respective use data for the population, from the plurality of marketing systems (figure 3, paragraph[0108]-paragraph[0109], the reference describes a data mining module (i.e., behavior collector) collecting user response data (i.e., respective use data) from response collector servers (i.e., marketing systems).); 

Inbar does not appear to explicitly disclose 
determining by the processor if the respective use data exceeds a threshold for particular behavioral pattern of interest; 
for the respective use data, determining by the processor a unique identifier for each user device of the use data; 
grouping by the processor in a database, the respective use data in relation to the unique identifier, for each user device of the use data that exceeds the threshold; and 
mapping by the processor in the database, the behavioral pattern of the respective use data for each user device of the use data that exceeds the threshold.

However, Wilson discloses determining by the processor if the respective use data exceeds a threshold for particular behavioral pattern of interest (paragraph[0113]-paragraph[0116], the references describes using a targeting engine (i.e., market tool) (e.g., paragraph[0115]) to group devices based on exceeding a percentage threshold.); 
mapping by the processor in the database, the behavioral pattern of the respective use data for each user device of the use data that exceeds the threshold(paragraph[0116]-paragraph[0136], the reference describes a content schedule module (i.e., pattern detector) to map the target group usage behavior to content.). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Inbar with the teachings of Wilson to target group devices and deliver content based on user data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Inbar with the teachings of Wilson to provide an effective model by which mobile communications devices may become a new medium to reach consumers (Wilson: paragraph[0009]).

The combination of Inbar and Wilson do not appear to explicitly disclose for the respective use data, determining by the processor a unique identifier for each user device of the use data; 
grouping by the processor in a database, the respective use data in relation to the unique identifier, for each user device of the use data that exceeds the threshold; 

However, Grossman discloses for the respective use data, determining by the processor a unique identifier for each user device of the use data (paragraph[0103]-paragraph[0104], the reference describes storing communication device information.); 
grouping by the processor in a database, the respective use data in relation to the unique identifier, for each user device of the use data that exceeds the threshold(paragraph[114]-paragraph[0118]). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Inbar with the teachings of Wilson and Grossman to store devices and content information which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Inbar with the teachings of Wilson and Grossman to provide an effective model by which mobile communications devices may become a new medium to reach consumers (Grossman: paragraph[0009]).

Claim 15
As to claim 15, the combination of Inbar, Wilson, and Grossman discloses all the elements in claim 14, as noted above, and Wilson further disclose storing by the processor as a respective segment in the database(paragraph[0116]).

Grossman further disclose the behavioral pattern in relation to the unique identifier of each user device of the use data that exceeds the threshold(paragraph[0103]-paragraph[0104], the reference describes storing communication device information (e.g., paragraph[0103]). The reference describes tracking the status of the content (e.g., paragraph[0106]-paragraph[0109])).


Claim 16
As to claim 16, the combination of Inbar, Wilson, and Grossman discloses all the elements in claim 15, as noted above, and Wilson further disclose establishing by a media processor a content sequence for sequential delivery to the user devices of the respective segment, based on the behavioral pattern for the respective segment in the database(paragraph[0116]-paragraph[0136], the reference describes a content schedule module (i.e., pattern detector) to map the target group usage behavior to content. The content schedule is used make assignment content to send to the targeted at in a sequence of time (e.g., paragraph[0136]).); and 
setting a particular content of the content sequence for next delivery to each respective one of the user devices of the respective segment(paragraph[0116]-paragraph[0136], the reference describes a content schedule module (i.e., pattern detector) to map the target group usage behavior to content. The content schedule is used make assignment content to send to the targeted at in a sequence of time (e.g., paragraph[0136]).). 

Grossman further discloses the unique identifier of each user device of the segment is related to the particular content to ensure sequential delivery of the content sequence notwithstanding intermittent interruption of delivery of any of the particular content for next delivery(paragraph[0116]-paragraph[0136]).



Claim 17
As to claim 17, the combination of Inbar, Wilson, and Grossman discloses all the elements in claim 16, as noted above, and Wilson further disclose determining by the media processor a respective preferred mode of delivery of the content sequence in the communications network, for each user device of the segment (paragraph[0044] and paragraph[0048], the reference describes media memory for content. The reference describes a content schedule module (i.e., pattern detector) to map the target group usage behavior to content. The content schedule is used make assignment content to send to the targeted at in a sequence of time (e.g., paragraph[0136]).).

Claim 18
As to claim 18, the combination of Inbar, Wilson, and Grossman discloses all the elements in claim 16, as noted above, and Wilson further disclose wherein the processor is same as the media processor (figure 4, paragraph[0044] and paragraph[0048], the reference describes media memory for content.).








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152   
October 7, 2022

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000